DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7, 9-11 and 18-20 are objected to because of the following informalities:  
In claim 7, Examiner suggests correcting “producing a k-space noise power mask based on or more of the k-space sampling pattern” to read as “producing a k-space noise power mask based on one or more of the k-space sampling pattern”.  Similar correction to the corresponding limitation of claim 11 is also suggested. 
In claim 9, Examiner suggests correcting “generating a second medical image by adding the synthesized colored noise to the first medical image” to read as “generating a second medical image by adding the synthesized colored noise image to the first medical image”.  
In claim 10, Examiner suggests correcting “selecting a set of weights and biases for the deep neural net based on the noise parameter” to read as “selecting a set of weights and biases for the deep neural network based on the noise parameter”.
Claims 18-20 recite “The method of claim {16, 18, 19, respectively}”, but claim 16 recites a “system”. Examiner believes this to be a typographical error which should be corrected to read “The system of claim {16, 18, 19, respectively}”.
In claim 20, Examiner suggests correcting “updating parameters of the CNN based on the loss” to read as “updating parameters of thetrained deep neural network”, consistent with the language used in claims 16-19. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the k-space sampling pattern” and “the k-space noise power mask”.  There is insufficient antecedent basis for these limitations in the claim. Examiner believes the claim should be dependent from claim 11, which provides proper antecedent basis for the limitations in question, instead of claim 9, and has interpreted the dependency as such for purposes of examination. Appropriate correction is required. 
Claim 20 recites “adding…to produce a second medical image comprising the synthesized colored noise; mapping the second medical image to a predicted de-noised medical image” from which it is unclear whether the “second medical image” produced in claim 20 is the same “second medical image” recited in claim 19. For purposes of examination, the limitations will be given their broadest reasonable interpretation in view of the available prior art. Appropriate clarification and correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Denoising of 3D magnetic resonance images with multi-channel residual learning of convolutional neural network” (hereinafter “Jiang”; 2018).
Regarding claim 1, Jiang discloses a method (Jiang, p.3-6, Section 2) comprising: 
receiving a medical image acquired by an imaging system, wherein the medical image comprises colored noise (Jiang, p.3-4, Section 2.1; “In our application, we are dealing with MR volume…we extended our DnCNN model to a general model (MCDnCNNg) for Rician denosing with unknown noise level”); 
mapping the medical image to a de-noised medical image without colored noise using a trained convolutional neural network (CNN) (Jiang, p.2, Introduction and p.3-4, Section 2.1; “in this study we extended feed-forward denoising conventional neural networks (DnCNNs) which was originally proposed by by Zhang et al.[10] to restore the noise-free MR images from the noisy ones.”); and 
displaying the de-noised medical image via a display device (Jiang, p.6-8, Section 3.1, Figure 3; “Figure 3 shows an example of denoising result from different methods on data with 15% noise.”).

Regarding claim 2, claim 1 is incorporated, and Jiang further discloses wherein mapping the medical image to the de-noised medical image using the trained CNN further includes: acquiring one or more noise parameters corresponding to a source of the colored noise; and incorporating the one or more noise parameters into the trained CNN (Jiang, p.8-9, Discussion and Conclusion; “Our general denosing model is trained with the noisy images from a wide range of noise levels.” Jiang’s MCDnCNNg model for denoising of unknown Rician noise levels is trained using images having a wide range of noise levels. Examiner has interpreted the range of noise levels here as the claimed “one or more noise parameters” which are incorporated into the trained neural network.).

Regarding claim 3, claim 2 is incorporated, and Jiang further discloses wherein incorporating the one or more noise parameters into the trained CNN includes selecting a set of pre-trained weights and biases of the trained CNN based on the one or more noise parameters (Jiang, p.3-4, Section 2.1; “To optimize parameters of this proposed residual network, the averaged mean square error between the desired residual image and the estimated ones from the noisy input is calculated as the loss function of the networks” as part of the training of the denoising model.).

Claim 16 recites a system having elements corresponding to the steps of method claim 1, the rejection of which is applicable here, and Jiang further discloses that the denoising method is computer-implemented. 

Claim 17 recites a system having elements corresponding to the steps of method claim 2, the rejection of which is applicable here. 

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Development and Application of a Deep Convolutional Neural Network Noise Reduction Algorithm for Diffusion-weighted Magnetic Resonance Imaging” (hereinafter “Han”; 2019).
Regarding claim 9, Han discloses a method for training a deep neural network to reduce colored noise in medical images (Han, Abstract, Section 2) comprising:
selecting a first medical image devoid of colored noise; synthesizing a colored noise image based on a noise parameter; generating a second medical image by adding the synthesized colored noise to the first medical image; mapping the second medical image to a predicted de-noised medical image via the deep neural network (Han, Fig. 1, p.224-225, Section 2.1, and Fig. 3; “Fig. 1 shows a simplified flowchart of the Deep-CNN based noise reduction algorithm for DWI. In brief, in the training scheme, the clean images generated noisy images and then directly subtracted the clean images to obtain noise images. Then, the Deep-CNN architecture is applied and the parameters of the network architecture are estimated to extract the noise component. After the training, the noisy image is fed to the trained Deep-CNN architecture to obtain the residual image, which includes the noise component. Finally, the restored image is calculated and subtracted from the noisy image.”); 
determining a loss based on a difference between the predicted de-noised medical image and the first medical image; and updating parameters of the deep neural network based on the loss (Han, Section 2.1; “The loss function is implemented by means of back-propagation with adaptive moment estimation (ADAM)…In this training, the root-mean square error between the label data and predicted data…”).

Regarding claim 10, claim 9 is incorporated, and Han further discloses wherein mapping the second medical image to the predicted de-noised medical image via the deep neural network further includes: indexing the noise parameter to the second medical image; and selecting a set of weights and biases for the deep neural net based on the noise parameter (Han, Section 2.1; “Then, the Deep-CNN architecture is applied and the parameters of the network architecture are estimated to extract the noise component”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as applied to claim 1 above, in view of Han.
Regarding claim 6, claim 1 is incorporated, and Jiang further teaches determining a loss based on a difference between the predicted de-noised medical image and the pristine medical image; and updating parameters of the CNN based on the loss (Jiang, p.3-4, Section 2.1; “To optimize parameters of this proposed residual network, the averaged mean square error between the desired residual image and the estimated ones from the noisy input is calculated as the loss function of the networks” as part of the training of the denoising model.).
Jiang does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Han does as follows.
Han teaches wherein the method further comprises: 
training a CNN to produce the trained CNN, using a training medical image comprising colored noise and a pristine medical image corresponding to the training medical image, wherein the pristine medical image is devoid of colored noise, and wherein training the CNN comprises: selecting the pristine medical image; synthesizing colored noise in image space; generating the training medical image by adding the synthesized colored noise to the pristine medical image; mapping the training medical image to a predicted de-noised medical image (Han, Fig. 1, p.224-225, Section 2.1, and Fig. 3; “Fig. 1 shows a simplified flowchart of the Deep-CNN based noise reduction algorithm for DWI. In brief, in the training scheme, the clean images generated noisy images and then directly subtracted the clean images to obtain noise images. Then, the Deep-CNN architecture is applied and the parameters of the network architecture are estimated to extract the noise component. After the training, the noisy image is fed to the trained Deep-CNN architecture to obtain the residual image, which includes the noise component. Finally, the restored image is calculated and subtracted from the noisy image.”). 
Han is considered analogous art because it pertains to machine-learning based denoising of MRI images. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the training of the denoising model taught by Jiang to include training based on noisy and clean image pairs to generate the trained CNN, as taught by Han, in order to generate a denoising model capable of efficiently and accurately producing a restored, denoised image from a noisy input image (Han, Section 2.1). 

Allowable Subject Matter
Claims 4-5, 7-8, 11-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten (1) in independent form including all of the limitations of the base claim and any intervening claims, and (2) to overcome the rejection under 35 USC 112(b) as set forth above. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not expressly teach or render obvious “wherein the one or more noise parameters comprise one or more of a k-space sampling pattern used to acquire the medical image, and a k-space sampling density used to acquire the medical image” as set forth in claims 4 and 18, nor does it expressly teach or suggest the particular method of synthesizing the colored noise image as set forth in claims 7 and 11. The remaining dependent claims are objected to as being allowable by virtue of their dependency from one of claims 4, 7, 11 and 18. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art pertains to various methods of denoising images using machine learning models.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668